On Application for Termination of Probation.
On July 24, 1996, this court suspended respondent, Fred L. Scurry, for one year, stayed the suspension, and placed respondent on probation for a period of two years. On December 2, 1998, respondent filed an application for termination of probation.
The court comes now to consider its order of July 24, 1996, and finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of Fred L. Scurry, Attorney Registration No. 0021256, last known business address in London, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be *1225made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Scurry (1996), 76 Ohio St.3d 95, 666 N.E.2d 1089.
Moyer, C.J., Douglas, Resnick, F.E.'Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.